Citation Nr: 1125571	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1983 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for a right knee disorder (patellofemoral pain syndrome) and a right ankle disorder (arthralgia).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service treatment records document injuries to his right knee and right ankle, which resulted in his current disabilities.  Service treatment records do document treatment for a twisted right ankle in May 1984 as well as a right lateral collateral ligament strain in January 1985 and May 1985.  A December 2008 VA right knee X-ray found mild thickening of the medial collateral ligament that was possibly related to an old sprain.  A January 2009 VA orthopedic examiner noted that he could not opine whether the Veteran's right knee disorder was the result of service without resorting to "mere speculation" and that any relationship between his current right ankle disorder and service "would be speculative at best."  No rationale for these opinions was provided.

The United States Court of Appeals for Veterans Claims (Court) has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case. 

When it becomes aware of private treatment records, VA will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

A March 1999 VA social work progress note reflects that the Veteran was incarcerated at the Queensborough Correctional Facility.  The length of this incarceration is not clear from the evidence of record, but it is likely that the Veteran may have undergone some medical evaluation or treatment while incarcerated.  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  As these records have been identified by the Veteran and are pertinent to his claim, they must be obtained.  38 C.F.R. § 5103(a) (2010).  In addition, outstanding VA medical records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Upstate New York VA Health Care System, since October 1, 2007.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  The letter should specifically request that the Veteran provide authorization to enable it to obtain all outstanding pertinent medical records for treatment obtained while incarcerated at the Queensborough Correctional Facility as identified in a March 1999 VA social work progress note, to include copies of any radiological tests.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, provide the claims file to an appropriate examiner for an addendum opinion.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any right knee or right ankle disorder (1) had its onset during active duty or is otherwise related to the Veteran's period of service, to include as a result of a twisted right ankle in May 1984 or of a right lateral collateral ligament strain in January 1985 and May 1985, or (2) had its onset within one year of the Veteran's discharge from active duty on September 6, 1985, if arthritis is found.  In rendering the above opinions, the examiner should discuss the Veteran's lay assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed, to include upon what facts in the record the opinion or conclusion is based.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1, 2, and 3 above, VA should review the opinion to ensure that it contains all information and opinions requested in this remand and whether additional examination and testing should be conducted.

5.  After completing the above requested actions, and any additional notification and development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


